Case 1:20-mc-00522-JMS-RT Document 1 Filed 11/17/20 Page 1 of 5         PageID #: 1




CULPEPPER IP, LLLC
Kerry S. Culpepper, Bar No. 9837
75-170 Hualalai Road, Suite B204
Kailua-Kona, Hawai’i 96740
Telephone: (808) 464-4047
Facsimile: (202) 204-5181
E-Mail:     kculpepper@culpepperip.com

Attorney for Owner/Requestor
Eve Nevada, LLC

                     UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII


 In re Subpoena to                      )   Case No.: 1:20-mc-522
                                        )   (Copyright)
 Sharktech, Inc.                        )
                                        )   APPLICATION FOR 512(h)
                                        )   SUBPOENA
                                        )
                                        )
                                        )

                       APPLICATION FOR 512(h) SUBPOENA


TO: CLERK OF THE ABOVE-ENTITLED COURT:

      Pursuant to 17 USC 512(h) (hereafter: “512(h)”), Eve Nevada, LLC

(“Owner”) hereby applies for issuance of a subpoena to Sharktech, Inc. (the service

provider) to identify alleged infringer(s) of Owner’s Copyright protected motion

picture.




                                        1
20-023W
Case 1:20-mc-00522-JMS-RT Document 1 Filed 11/17/20 Page 2 of 5                          PageID #: 2




        512(h) provides the copyright owner with a mechanism to request a subpoena

from this Court. Particularly, 512(h)(1) provides:

         (1) Request.—

        A copyright owner or a person authorized to act on the owner’s behalf may request the clerk

of any United States district court to issue a subpoena to a service provider for identification of an

alleged infringer in accordance with this subsection.

        As stated in the Declaration of Counsel, the undersigned represents the Owner

of the Copyright protected subject matter.

        512(h)(2) provides:

        (2) Contents of request.—The request may be made by filing with the clerk—

        (A) a copy of a notification described in subsection (c)(3)(A);

        (B) a proposed subpoena; and

        (C) a sworn declaration to the effect that the purpose for which the subpoena is sought is to

obtain the identity of an alleged infringer and that such information will only be used for the purpose

of protecting rights under this title.

        The undersigned provided a copy of the notification described in subsection

(c)(3)(A) [See Exhibits “1” and “2”], a proposed subpoena and the sworn declaration.

        512(h)(3) provides:

        (3) Contents of subpoena.—

        The subpoena shall authorize and order the service provider receiving the notification and

the subpoena to expeditiously disclose to the copyright owner or person authorized by the copyright




                                                  2
20-023W
Case 1:20-mc-00522-JMS-RT Document 1 Filed 11/17/20 Page 3 of 5                            PageID #: 3




owner information sufficient to identify the alleged infringer of the material described in the

notification to the extent such information is available to the service provider.

        The proposed subpoena is in accordance with 512(h)(3).

        512(h)(4) provides:

        (4) Basis for granting subpoena.—

        If the notification filed satisfies the provisions of subsection (c)(3)(A), the proposed subpoena

is in proper form, and the accompanying declaration is properly executed, the clerk shall

expeditiously issue and sign the proposed subpoena and return it to the requester for delivery to the

service provider.

        As the undersigned has provided the notification, the proposed subpoena in

proper form, and the properly executed declaration, the clerk must issue and sign the

proposed subpoena. 512(h)(4) provides that the Clerk, not a Judge should issue and

sign the proposed subpoena.

        512(h)(6) provides that “…the procedure for issuance and delivery of the

subpoena…shall be governed to the greatest extent practicable by those provisions of

the Federal Rules of Civil Procedure governing the issuance, service, and

enforcement of a subpoena duces tecum”. That is, 512(h)(6) provides that the

procedures for the Rule 45 subpoena shall govern. The proposed subpoena is a Rule

45 subpoena.

        The DC Circuit has determined that a subpoena under 512(h) “may be issued

only to an ISP engaged in storing on its servers material that is infringing or the


                                                   3
20-023W
Case 1:20-mc-00522-JMS-RT Document 1 Filed 11/17/20 Page 4 of 5             PageID #: 4




subject of infringing activity.” Recording Indus. Ass’n of Am., Inc. v. Verizon Internet

Servs., Inc., 351 F.3d 1229, 1233 (D.C. Cir. 2003). The Eighth Circuit adopted the

reasoning of the DC Circuit and concluded that 512(h) only applies to ISPs that

directly store, cache, or provide links to infringing material. See In re Charter

Communications, Inc., 393 F.3d 771, 776-77 (8th Cir. 2005). Both of these decisions

turned on the conclusion that the notification described in subsection (c)(3)(A) could

not be applied to an ISP that acts as a conduit. The Ninth Circuit has not yet concluded

whether 512(h) applies to ISPs that function as a conduit for infringing material.

However, the Fourth Circuit recently concluded that notifications similar to those

described in subsection (c)(3)(A) were sufficient to trigger an ISP’s loss of the

DMCA safe harbor. See BMG Rights Mgmt. (US) LLC v. Cox Commc'ns, Inc., 881

F.3d 293, 300 (4th Cir. 2018). Accordingly, Owner respectfully submits that the

Ninth Circuit would likely conclude that 512(h) does also apply to ISPs that directly

store, cache, or provide links to infringing material.

      For these reasons, the undersigned request that the Clerk of the Court

expeditiously issue and sign the proposed subpoena and return it to the undersigned

via ECF to be served on the service provider Sharktech, Inc.

      DATED: Kailua-Kona, Hawaii, November 17, 2020.




                                           4
20-023W
Case 1:20-mc-00522-JMS-RT Document 1 Filed 11/17/20 Page 5 of 5   PageID #: 5




                             CULPEPPER IP, LLLC


                             /s/ Kerry S. Culpepper
                             Kerry S. Culpepper

                             Attorney for Owner/Requestor




                                     5
20-023W
